     {     1
     ,_ r 3:19-cr-00090-wmc Document #: 4-1 Filed: 07/12/19 Page 1 of 2
:G ;
    Case:
i

                                                                                                      \
                          .                     .· ·. ··.· . ·.· if\ .
· JAMES ROBERT WRIGHT,                                                   CIVIL ACTION

                           ·       Plaintiff                                    No.99-4m- .
      V.

JAMES ONEMBO, ET AL.,
                                   Defendants




    Jmy IL., 2(?(ll

               In Doc>.lltlc:nt 42, plainti.trhas mo~cd   mr reconsidmtion of this court's order of
    December 11~ 200.0, which granted defendants' motions to dismus the Amaiifed ~ !l~eu . .:" .
                      .        .
    by pbili'•.iif?n October 24, 2000, and which th~y "te,rminal[edJ tbi1 litiplioa,, In moving for

· ~nsidaation. plaintiff romt-Dds th.at the. Deeember 11, 2000 ORier only "addressed JAMES

    ROBERT WRIGHT as ·the U.S. citizen and/or Corporate Citizm on Order," and did not "address

    the otAer plainti~ who ia [sic] a ~ Amarican Ci~" with the malt that '-Case

    #99-4718 is stillopca... " The motion is signed by ·" James Robert; Wright'' who> bcncaah the

    signatuH. is.iti=tified U "'non-corporate.."

               The plamtiff appacatly paccivcs himself as having tml distinct aspects: "JAMES

    ROBERT WlUGHr' as a "U.S. Citizen a.pd/or Coq,or-.ue Citizcm" anti "James Rol>ert; Wright"

    as a "non-corporate American Citizen." Dut since nothing in the Amended Complaint of

    October 24, 2000 identifies a "JAMES ROBERT WRIQHT" ~rporated under the laws of any
     Case: 3:19-cr-00090-wmc Document #: 4-1 Filed: 07/12/19 Page 2 of 2

       V
                                                     .   ;(
                                                              ~i~·1~_v \.
Am~or&mpjllri~diiscomtbaa•
    . .            ...  ·.
                           jjo• ~
                              ·· .   •,         ':
                                                         -~ ~ 'for~nadlaphriM'rs
                                                         .      ..- ·: . .     .
                                                                                 ·




Daa - - 42 is DIINlliD. ·.


                                                                   PDUak, J.       --




                                          -2-
